REPUBLIC OF ZAMBIA

The Mines and Minerals Development Act, 2015
(Act No. 11 of 2015)
The Mines and Minerals Development (General) Regulations, 2016
LICENCE NO. 19159-HQ-LML

LARGE-SCALE MINING LICENCE
(Section 32 of the Mines and Minerals Development Act, No.11 of 2015)

Holder's name: Neelkanth Lime Limited

Address: P,O Box 671496, Ndola.

The mining area shall be the area described in the Schedule and annexed hereto and
bordered Red on the Plan.

The licence relates to the following minerals: Limestone (General)

The licence is granted for a pengd of 25 Years commencing on the 29 day of August, 2013

The conditions of grantof the licence are as: phownei in the Annexures attached hereto.

Issued at Lusaka this 16% day of April, 2019,

ENDORSEMENT OF REGISTRATION
This Large Scale Mining Licence has on this 29" day of August,
2013 been registered in the Register.

